Name: 79/378/EEC: Commission Decision of 26 March 1979 on the reimbursement by the Guidance Section of the EAGGF to Ireland of aids granted to producers'organizations in the fishing industry during 1976 and 1977 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-07

 Avis juridique important|31979D037879/378/EEC: Commission Decision of 26 March 1979 on the reimbursement by the Guidance Section of the EAGGF to Ireland of aids granted to producers'organizations in the fishing industry during 1976 and 1977 (Only the English text is authentic) Official Journal L 087 , 07/04/1979 P. 0033 - 0033****( 1 ) OJ NO L 20 , 28 . 1 . 1976 , P . 1 . ( 2 ) OJ NO L 20 , 28 . 1 . 1976 , P . 42 . ( 3 ) OJ NO L 141 , 21 . 6 . 1972 , P . 9 . ( 4 ) OJ NO L 54 , 3 . 3 . 1972 , P . 31 . COMMISSION DECISION OF 26 MARCH 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF AIDS GRANTED TO PRODUCERS ' ORGANIZATIONS IN THE FISHING INDUSTRY DURING 1976 AND 1977 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/378/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 100/76 OF 19 JANUARY 1976 ON THE COMMON ORGANIZATION OF THE MARKET IN FISHERY PRODUCTS ( 1 ), AND IN PARTICULAR ARTICLE 24 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 106/76 OF 19 JANUARY 1976 ON GRANTING AND REIMBURSING AIDS GRANTED BY MEMBER STATES TO PRODUCERS ' ORGANIZATIONS IN THE FISHING INDUSTRY ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS IRELAND HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL EXPENDITURE INCURRED DURING 1976 AND 1977 IN RESPECT OF AID GRANTED PURSUANT TO ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 100/76 ; WHEREAS THAT APPLICATION COMPLIES WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1273/72 OF 20 JUNE 1972 ON CLAIMS FOR REIMBURSEMENT OF AIDS GRANTED BY MEMBER STATES TO PRODUCERS ' ORGANIZATIONS IN THE FISHING INDUSTRY ( 3 ), AND WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 457/72 OF 2 MARCH 1972 DEFINING THE CONCEPT OF ADMINISTRATIVE EXPENSES OF PRODUCERS ' ORGANIZATIONS IN THE FISHING INDUSTRY ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AIDS AMOUNTING TO POUND ST . 45 639.40 WERE PAID PURSUANT TO ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 100/76 AND THE DETAILED RULES GOVERNING THE APPLICATION THEREOF ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . POUND ST . 22 819.70 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1976 AND 1977 IN RESPECT OF AIDS GRANTED TO PRODUCERS ' ORGANIZATIONS IN THE FISHING INDUSTRY SHALL BE POUND ST . 22 819.70 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 26 MARCH 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT